HENDERSON, Justice
(concurring in result).
Obviously, if the nonverbal conduct was not intended to produce evidence as an assertion of incident(s) which happened before, all testimony of the child would be totally meaningless and absolutely irrelevant. In fact, it was a State’s witness who testified “we use the dolls to demonstrate things that have happened. They can attach names to the dolls and therefore tell *87their story in a way that is more comfortable for them through the play acting.” (Emphasis supplied mine.) There is no doubt that the testimony of the social worker was hearsay. Inadmissible hearsay or admissible hearsay, that is the question.
I refer to J. Weinstein & M. Berger, 4 Weinstein’s Evidence, if 801(a)[01], at 801-60 (1985): “Although the notes to Rule 801(a) indicate that the burden is ordinarily on the opponent of the evidence to demonstrate that the intention existed, this does not apply where the proffer on its face indicates that the conduct is being used in a way that assumes it was intended by the actor as the equivalent of a statement.” Therefore, the nonverbal conduct of the child must have been intended as an assertion of what allegedly happened in order that the evidence have any meaning. It is noted that the briefs of the State and of the children acknowledge that nonverbal con-duet may constitute hearsay under SDCL 19-16-1. Any out-of-court assertive conduct of this child as to what allegedly happened constitutes hearsay evidence inadmissible under SDCL 19-16-4.
Appellees argue in the briefs that this hearsay evidence is admissible under the “residual exception” rule. Below, however, this was never advocated and there were no foundational requirements for admission established or entered by way of findings or even comments by the court. Therefore, the “residual exception” rule is inapplicable.
If we assume, hypothetically, that the requisite findings existed, the requirements of SDCL 19-16-35 were still ignored because appellants did not receive any notice of an intent to introduce this testimony under SDCL 19-16-35. This Court, in State v. McCafferty, 356 N.W.2d 159, 164 (S.D.1984), made it clear that the notice requirement was a critical provision of the residual exception rule.
The basic rule is that hearsay includes not only out-of-court statements made by a declarant (this is not an issue in this case) but also conduct of the declarant if the conduct is intended to be an assertion. United States v. Caro, 569 F.2d 411 (5th Cir.1978); United States v. Ross, 321 F.2d 61 (2d Cir.1963), cert. denied, 375 U.S. 894, 84 S.Ct. 170, 11 L.Ed.2d 123 (1963). As each case is viewed, from the standpoint of a lawyer or judge, the legal mind must rivet upon the conduct of the declarant, which, indeed, is intended as an assertion. See Weinstein’s Evidence, supra. Also, see 11 J. Moore, Moore’s Federal Practice 11801.01[3.-1] (2nd ed. 1985). Can there be any doubt, in light of the testimony of the social worker, that the conduct was an assertion when she testifies: “They can attach names to the dolls and therefore tell their story in a way that is more comfortable for them through the play acting”? (Emphasis supplied mine.) Let us look at the practical side of the reliability of evidence in this case. We have a six-year-old child portrayed by the majority opinion as extremely environmentally deprived, with violent behavior problems and socially delayed behavior, then being prompted by an adult/authority figure. The movements of the child with the anatomical dolls, however objective the social worker might be, is subject to interpretation by the witness, namely, the social worker. The social worker, after interpretation, then verbalizes the conduct without giving the parents or their attorney a chance to either (a) be at this demonstration, or (b) cross-examine or question the child. Cf. State v. Logue, 372 N.W.2d 151 (S.D.1985). It strikes me as being a terribly unfair way to secure evidence and this unreliable manner was used in this case. I believe that my interpretation of the hearsay rule and any exception thereunder is consistent with Federal Rule of Evidence 801. I fully appreciate that the hearsay rule is riddled with exceptions; however, I steadfastly maintain that in the present case, there was no exception to the hearsay rule which was advanced to the trial court as grounds for admission into evidence. Were this singular damning evidence against the parent employed as grounds for termination, I would readily dissent to the termination. However, such is not the case.
*88I concur that the termination of the parental rights by the circuit judge was proper at the trial court level and sustainable in the appellate court. These children did not understand any of the basics or goodness of cleanliness. A bar of soap was handed to C.L. and he held it for a minute and asked “What do I do with this?” C.L. could not use a handkerchief or a kleenex and he would spoon his food to the edge of a plate and then scrape it into his mouth. C.L. urinated on the bathroom walls and carpet and would mess in his pants. He was often left alone, to include at night. He was frequently hungry; his body reeked with foul odors. There was alcoholism and violence in the home. This was exposed unto the children. There was also evidence of physical abuse unto C.L. R.P. was a baby, and a fight broke out between the parents over feeding him. During this fight, a window was broken. During the melee, the baby was thrown about and one parent exclaimed “Here, you feed him.” The baby was brought to the Department of Social Services by the father. R.P., the baby, was removed from the home that very day. Even the parents expressed concern about providing the baby with food, clothing, and shelter. The baby did not thrive and although it is not clear from the record, it can be gleaned that only one-half of an ounce was gained in a period of approximately one month. Soon the baby was hospitalized and it was determined that he had aseptic meningitis, viremia, congenital hypothyroidism, and food intolerance. Because of the unique needs of this child, the child required special formulas. These formulas had to be alternated. Continuing throughout the critical first months of this child’s life, the parents’ life remained most unstable. Having no money, and no income, the county paid rent for several months. The parents were ultimately evicted from an apartment and they moved in with a relative. This couple was also receiving chemical dependency counseling. In fact, there were some 16 sessions undertaken to try to establish an abstinence from drinking alcoholic beverages. Testimony of Dr. Van Griethuysen was to the effect that the parents were both alcoholics. Apparently, the parents made some progress in understanding that they had a problem. However, aggressive behavioral patterns still lingered. Thereafter, there were long and repeated conferences on hygiene, motivation, and self-improvement. Still, there was a great deal of violence in the home. Experts were brought in to work with these parents to try to establish them as normal, functioning adults. Finally, it was determined by the officials of the State of South Dakota that these two children needed a home other than the one in which they were being raised. It appears that all available services had been provided and the basic problems remained unsolved. This thought brings me to the fact that the clock can run out on children. Their time is now to eat, be nourished, and raised in a decent way. Like a flower — not like a weed — they must be tenderly nurtured. In Matter of S.L.H., 342 N.W.2d 672, 681 (S.D.1983) (Henderson, J., concurring in part and dissenting in part), I quoted words that literally freeze, in time, the cry of children who need help now:
WE ARE GUILTY OF MANY ERRORS AND MANY FAULTS BUT OUR WORST CRIME IS ABANDONING THE CHILDREN, NEGLECTING THE FOUNTAIN OF LIFE.
MANY OF THE THINGS WE NEED CAN WAIT. THE CHILD CANNOT.
RIGHT NOW IS THE TIME HIS BONES ARE BEING FORMED, HIS BLOOD IS BEING MADE, AND HIS SENSES ARE BEING DEVELOPED.
TO HIM WE CANNOT ANSWER ‘TOMORROW.’
HIS NAME IS ‘TODAY.’
Gabriela Mistral, Nobel Laureate of Chile. Without any question, the State of South Dakota looked after the children’s best interests; termination was the least restric*89tive alternative. Although I truly believe the trial court erred in a rule of evidence, as I have depicted above, this error is harmless when one reviews the overwhelming evidence that these children were dependent and neglected children and need a chance in life to flourish other than being raised in an environment of deprivation. An error is not grounds for reversal unless it is prejudicial. Matter of M.W., 374 N.W.2d 889 (S.D.1985). In an action tried to the court without a jury, many factors which would be considered prejudicial in a case tried to a jury will not be so held. Sabbagh v. Professional & Business Men’s Life Ins. Co., 79 S.D. 615, 116 N.W.2d 513 (1962). The error, to be prejudicial, must be such so that in all probability it produced some effect upon the final result and thereby affected the rights of the party assigning it. Matter of M.B., 288 N.W.2d 773 (S.D.1980). It was only necessary for the court to find by clear and convincing evidence that the termination of parental rights was the least restrictive alternative available to serve the children’s best interests.